Filed 9/17/20 Smith v. Khun CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    SAMUEL FITZGERALD SMITH,                                                                 C088763

                    Cross-defendant and Appellant,                                   (Super. Ct. No.
                                                                                 STKCVPRP20150005215)
           v.

    JASMINE KHUN,

                    Cross-complainant and Respondent.

         In this quiet title action, cross-defendant Samuel Fitzgerald Smith argued his
lender JD Brothers, LLC, wrongfully foreclosed upon his home (the home) and sold it to
cross-complainant Jasmine Khun.1 Because of this invalid transfer, Smith argued, Khun
was not a bonafide purchaser of the home. The trial court disagreed and found Smith
failed to prove he held superior title to the home. Consequently, the trial court quieted
title in favor of Khun. We affirm.



1       The record reflects Jasmine Khun was erroneously sued as Jasmine Kuhn. We
will refer to her by her given name throughout this opinion.

                                                             1
                    FACTUAL AND PROCEDURAL BACKGROUND
       On July 21, 2015, Khun filed and served Smith with a cross-complaint for quiet
title and declaratory relief. Khun alleged she was the rightful owner of the home, despite
Smith’s previous lawsuit alleging he was the rightful owner. Due to a series of mishaps,
Khun ultimately filed a request for entry of default on the cross-complaint in November
2017. Default was entered the same day it was requested.
       Both parties were present at the default prove-up hearing, with Smith representing
himself.2 “The parties were provided a hearing in open court with the opportunity to
present evidence and cross[-]examine witnesses pursuant to [Code of Civil Procedure
section ]764.010. The matter was set for short cause hearing and the matter was
completed in approximately two (2) hours. The parties were given the opportunity to
provide further legal authority to the court and both parties presented the court with
points and authorities following the hearing.”
       In Smith’s points and authorities, he argued Khun was not a bonafide purchaser of
the home. He pointed to his success in an unlawful detainer action regarding the home to
demonstrate that JD Brothers, LLC, lacked any right to sell the home to Khun at a
foreclosure sale.
       Smith also requested judicial notice of three exhibits. The court took judicial
notice of one -- an order vacating judgment in favor of Sutton Funding against Smith in
an October 2010 case. The order granting Smith’s motion to vacate the judgment
provided that Sutton Funding filed a complaint for judgment against Smith regarding the
home. The order does not specify what that complaint alleged or sought as relief.
Following judgment in the matter, Smith filed a motion to vacate the judgment and based
on “additional findings, the motion [was] granted.”




2      The record does not contain a reporter’s transcript of this hearing.

                                             2
       The court did not take judicial notice of two requested exhibits. The first exhibit
had a two-page cover sheet purporting to be from the Secretary of State’s office. The
cover sheet provides “[t]hat the attached transcript of 10[3] page(s) was prepared by and
in this office from the record on file, of which it purports to be a copy, and that it is full,
true and correct.” The cover sheet is dated May 20, 2011, and includes a file number and
document number. The second page also appears to be from the Secretary of State,
purporting to be page two of two. It includes a disclaimer regarding the accuracy of
searches conducted in the Secretary of State’s databases and contains the same document
number as on the first page. The third page is an unrecorded deed of reconveyance dated
August 26, 2006. The deed purports to convey the home to Smith upon his surrender for
cancelation the funds constituting two mortgages with WMC Mortgage Corporation four
days after having initially received the funds. The next three pages appear to be the
promissory note for one of the mortgages referenced in the deed of reconveyance and the
four pages after that appear to be a promissory note for the other mortgage. The
final two pages are filing copies of forms filled out by Smith. The first is entitled
“INFORMATION REQUEST” and appears to be a request for information held by the
Secretary of State regarding debts associated with Smith and the home. The next form is
entitled “CORRECTION STATEMENT” and appears to be for the purpose of correcting
records filed in “a filing office described in Section 9-501(a)(1).” Smith did not identify
a specific record to correct, but alleged a record was inaccurate and wrongfully filed.
Specifically, that his lender did not have the right to foreclose on him without a valid
contract between the parties.
       The second exhibit the court denied taking judicial notice of purported to be a
recorded “GRANT DEED.” The deed was recorded on October 22, 2010, and provided



3       The number 10 on this document appears of a different color quality than the rest
of the text. Further it has a line above it, unlike any other item of text in the document.

                                               3
that Smith as grantor granted the home to himself as grantee for consideration of a dollar
and reserved a life estate for himself as grantor. With this deed was a declaration of an
attorney that all accompanying documents to the declaration were true and correct. The
declaration does not refer to any specific document. The next page is a typewritten
document with a single paragraph providing, “The title is respectfully is [sic] to be
reverted back to the original owner. The Vacated Judgment Order in the petition, [the
home], The rights of entitlement were not that of Sutton Funding LLC to Foreclose,
Transfer, evict, sale, and encumber of said, [home]. ([Redacted] certified copy of
Vacated Judgment Order.)”4
       The court took judicial notice of several documents proffered by Khun, including
a grant deed recorded on October 13, 2010, wherein “JD Brothers, LLC granted to
[Khun] the [home].” It further considered Khun’s declaration wherein she declared she
“resided in the [home] since on or about the day [she] became the owner. [She has]
maintained the property and [her] home, maintained insurance on the property since [she]
became the owner and paid all real property taxes current.”
       Based on this evidence and the testimony presented at the hearing, the trial court
found the home “was conveyed to [Khun] on October 13, 2010. [Khun] has resided on
the subject property for eight (8) years. She has paid to insure the subject property and
has paid the taxes on the subject property for the last eight (8) years. During the last
eight (8) years [Khun] has maintained the physical welfare of the subject property. [¶]
[Khun] established that there was a valid conveyance from a former record holder,
followed by occupancy with acts of ownership such as construction of improvements



4      Khun requested judicial notice of this deed as well, however, her copy appears to
be the result of a search from a database and has indicia of a business record. Khun’s
copy of the deed is three pages, one less than defendant’s proffer. Khun’s copy does not
include an attorney’s declaration to the truth of the accompanying paragraph of text
concerning ownership of the home.

                                              4
thereby establishing a prima facie case to quiet title.” The trial court further found Smith
presented no evidence showing he was the owner of legal title to the home. Because the
burden shifted to Smith to prove superior title over Khun and he presented no evidence in
that regard, “Smith owns no right, title, estate, lien, or interest in the subject property.”
       The trial court quieted title for all purposes against Smith “and all those claiming
any interest arising from and/or through” him. It further enjoined him “from making any
further claim to the [home] adverse to [Khun] by legal action or otherwise.”
       Smith appeals.
                                       DISCUSSION5
                                               I
                                 Smith Received A Fair Trial
       Smith argues the court denied him a fair trial by failing to hold an evidentiary
hearing as required in quiet title actions. We disagree.
       “Although [Code of Civil Procedure] section 764.010 places no constraints on a
trial court’s authority to enter a defendant’s default in a quiet title action, it does preclude
the entry of a judgment by default.” (Nickell v. Matlock (2012) 206 Cal. App. 4th 934,
944.) A plaintiff “must prove its case in an evidentiary hearing with live witnesses and
any other admissible evidence,” and “overcome the admissible evidence offered by a
defaulting defendant.” (Id. at p. 947.) This is exactly what happened here. The court
held a two-hour hearing, at which it heard witnesses and took evidence from the parties,
including Smith’s three requests for judicial notice. The court thereafter entered
judgment based on the evidence presented at the hearing and not based on Smith’s



5      In her appellate brief, Khun argues the dismissal of Smith’s complaint was proper.
But Smith did not appeal that ruling. Smith appealed the trial court’s ruling after a
default prove-up hearing on Khun’s cross-complaint. While Smith’s briefing may be
unfocused and at times quite unclear, we can ascertain three arguments Khun neither
addresses nor argues are forfeited. Thus, we will address them.

                                               5
default. Thus, the trial court complied with its duty under Code of Civil Procedure
section 764.010, and Smith was not denied a fair trial.
                                              II
    The Court Properly Denied Smith’s Request For Judicial Notice Of Two Exhibits
       Smith argues the trial court erred by denying his request for judicial notice of two
exhibits. We agree with the trial court that those exhibits lacked sufficient reliability to
be judicially noticed.
       “The burden is on the party requesting judicial notice to supply the court with
sufficient, reliable and trustworthy sources of information about the matter. Resort to
accurate sources of information is necessary to enable a court to take judicial notice of
many matters.” (People v. Maxwell (1978) 78 Cal. App. 3d 124, 130.)
       Smith contends the exhibit containing an unrecorded deed of reconveyance, two
promissory notes, and copies of request forms are reliable because he filed those
documents with the Secretary of State. While Smith may have filed the documents with
the Secretary of State, we are not convinced the documents he submitted for judicial
notice represent the file the Secretary of State holds regarding this issue. The cover sheet
references a file number that does not appear on any page purporting to be part of that
file. The attached pages do not appear to be part of a single file produced from a
searched database, but rather multi-sourced documents relevant to the home. Further, the
cover sheet lacks sufficient reliability, because of its age and signs of tampering, to
permit judicial notice.
       The exhibit containing an October 22, 2010, grant deed similarly lacks indicia of
reliability. The deed does not appear to be an official record or the copy of a record
produced by a records search. In any event, the trial court took judicial notice of a
similar document offered by Khun that included indicia the deed was the product of a
records search. Accordingly, the trial court did not err by denying Smith’s request for
judicial notice of the two requested exhibits.

                                                 6
                                               III
             The Trial Court Did Not Err By Finding Khun Owned The Home
       Smith argues Khun did not prove by clear and convincing evidence that her chain
of title was valid. Specifically, he contends JD Brothers, LLC, did not have authority to
sell the home at a foreclosure sale to Khun, and thus Khun was not a bonafide purchaser
of the home. We disagree.
       It appears Smith is referencing Evidence Code section 662 when arguing Khun
was required to prove ownership by clear and convincing evidence. That section
provides, “[t]he owner of the legal title to property is presumed to be the owner of the full
beneficial title. This presumption may be rebutted only by clear and convincing proof.”
(Evid. Code, § 662.) But this section does not apply in cases like this one where “title
itself is challenged as not genuine.”6 (See People v. Semaan (2007) 42 Cal. 4th 79, 88.)
Instead, the preponderance of the evidence standard of proof governs determination of
the issue. (Murray v. Murray (1994) 26 Cal. App. 4th 1062, 1068.)
       “ ‘In a quiet title action the plaintiff must prove [her] title in order to recover.’ ”
(Preciado v. Wilde (2006) 139 Cal. App. 4th 321, 326.) Even in an evidentiary hearing
after entry of default, a defendant is entitled to submit evidence disproving the plaintiff’s
claim to legal title. (Nickell v. Matlock, supra, 206 Cal.App.4th at p. 945.) “ ‘The court
must decide whether the evidence is sufficient in any event, because it must render
judgment “in accordance with the evidence. . . .” ’ ” (Ibid.)
       Here, the documentary and testimonial evidence established Khun was transferred
legal title to the home from JD Brothers, LLC, through a grant deed recorded on October
13, 2010. (See Fontenot v. Wells Fargo Bank, N.A. (2011) 198 Cal. App. 4th 256, 265 [we
may take judicial notice of “the fact of a document’s recordation, the date the document



6     Moreover, Smith has not submitted evidence showing he is the legal titleholder
and entitled to this presumption.

                                               7
was recorded and executed, the parties to the transaction reflected in a recorded
document, and the document’s legally operative language, assuming there is no genuine
dispute regarding the document’s authenticity”], disapproved on other grounds by
Yvanova v. New Century Mortgage Corp. (2016) 62 Cal. 4th 919, 939, fn. 13.) While
Smith argues JD Brothers, LLC, did not hold legal title to transfer to Khun, he presented
no evidence showing that to be the case. The October 19, 2010, order vacating judgment
in a prior action between Smith and Sutton Funding, while relevant to the home, does not
establish JD Brothers, LLC, lacked legal title to the home to transfer to Khun. The order
vacating judgment does not specify what type of judgment was vacated or affirmatively
declare what rights Smith had to the home. Assuming the order vacated an unlawful
detainer judgment, this does not mean Smith was legally entitled to the home as he
believes. A vacated judgment returns the parties to the status quo, meaning the issue
remains unresolved. (See Rodriquez v. Cho (2015) 236 Cal. App. 4th 742, 755.)
Consequently, this order fails to shed doubt on Khun’s legal title to the home.
       Because Khun established she held legal title to the home and Smith did not rebut
that showing during the evidentiary hearing, the trial court did not err by finding Smith
owns no right to the home and quieting his title accordingly.
                                      DISPOSITION
       The judgment is affirmed. Khun is awarded costs on appeal. (Cal. Rules of Court,
rule 8.278(a)(1)-(2).)

                                                 /s/
                                                 Robie, J.
We concur:

/s/
Raye, P. J.

/s/
Hull, J.



                                             8